Citation Nr: 1507705	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for an aortic valve disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellar tendonitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 2004, to August 15, 2009, with 4 years and 29 days of active service prior to August 30, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and November 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims file. 

(The issues of entitlement to service connection for pes planus, a right knee disability, and a right shoulder disability are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In May 2014, the Veteran indicated that he wished to withdraw from appeal the claims of entitlement to service connection for an aortic valve disorder and hearing loss.  

2.  The Veteran has an L5-S1 annular tear that is as likely as not related to his military service.

3.  The Veteran's left knee patellar tendonitis has been manifested by pain, flexion to 90 degrees at worst, tenderness, antalgic gait, and the occasional need to use an assistive device; he does not have subluxation, instability, dislocation of semilunar cartilage, genu recurvatum, impairment of the tibia or fibula, ankylosis, or limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of service connection for an aortic valve disorder.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of service connection for hearing loss.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The Veteran likely has an L5-S1 annular tear that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a rating higher than 10 percent for left knee patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during the May 2014  Board hearing that he wished to withdraw the issues of service connection for an aortic valve disorder and hearing loss.  The Board finds that the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Service Connection-Low Back

The Veteran contends that his current low back disability is the result of his active service.  Specifically, he stated that he first experienced low back pain 1-2 years after entering the Marine Corps, and that the pain has continued since that time.  See Hearing Transcript at 5-6. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service treatment records (STRs) contain no complaints of, treatment for, or diagnoses of a back disability.  A May 2009 separation examination contains a normal clinical evaluation of the spine.  However, the Veteran gave a history of low  back pain.  He acknowledged that he had not previously brought this problem to the attention of a medical professional.

In July 2012, a private chiropractor diagnosed lumbar segmental dysfunction and sacral segmental dysfunction.

November 2009 and February 2013 VA examiners found no back disability.  The February 2013 VA examiner acknowledged the July 2012 diagnosis, but noted that it was "not a medically accepted diagnosis for VA exams."

In August 2013, Dr. C.E. diagnosed an L5/S1 annular tear.  He opined that this disability was "as likely as not" related to a service-related injury.

During the Board hearing, the Veteran stated that he saw Dr. C.E. for a period of about nine months to a year, and that the doctor formulated his opinion after several x-rays, physical therapy, and magnetic resonance imaging (MRI).

The Board finds the Veteran's testimony indicating that he experienced low back pain during his period of active service credible.  This contention is supported by a May 2009 separation examination report that showed a history of low back pain. 

The Veteran is competent to report observing the onset and continuity of low back symptoms during and since his period of active service, and that his account of having such symptoms is credible as it is consistent with the remaining evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1372.

In light of his competent and credible report of the onset and continuity of symptoms associated with a low back disability and the relevant post-service diagnoses, the Board finds that the evidence is at the very least in equipoise as to whether the Veteran now has a low back disability that had its onset during service.

III.  Initial Rating - Left Knee

The Veteran's left knee has been evaluated as 10 percent disabling under DC 5024-5260, effective August 16, 2009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5024 pertains to tenosynovitis.  DC 5260 pertains to limitation of flexion.

Under DC 5024, tenosynovitis is rated based on limitation of motion of the affected part (i.e., the Veteran's knee in this case), as with degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  Further, DC 5003 (for impairment resulting from degenerative arthritis) provides that, when the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, a 20 percent evaluation is granted where x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , DC 5261.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-2004.

Lateral instability and limitation of motion of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97.  Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  This includes greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Based on a review of the evidence, the Board has determined that the Veteran is not entitled to a compensable rating under DC 5261.  Extension has consistently been zero degrees.  See November 2009, August 2011, and February 2013 VA Examination Reports.

The Board has considered whether a higher rating based on limitation of flexion under DC 5260 is warranted.  See VAOPGCPREC 9-2004.  Flexion has been limited to no worse than 90 degrees.  See August 2011 VA Examination Report.  This does not even warrant a compensable rating for limitation of flexion under DC 5261, as flexion limited to 60 degrees warrants a 0 percent rating. 

Furthermore, the medical evidence of record does not demonstrate flare-ups as a result of the Veteran's service-connected left knee disability.  Accordingly, the next higher rating of 20 percent based on limitation of motion is not warranted. 

In addition, the Board has considered whether the Veteran is entitled to a separate compensable rating under DC 5257.  See VAOPGCPREC 23-97.  The Veteran has complained that his left knee gives way.  However, the objective clinical evidence does not support his claim.  The Veteran's left knee has repeatedly been found to be stable upon physical examination, the most recent being in February 2013.  Stability of a knee joint can be identified by objective testing and to the extent the Veteran is competent to comment on stability of the knee joint, his statements are contradicted by objective testing.  In light of the findings of normal stability of the left knee, a separate compensable evaluation based on any instability of that joint is not warranted.  38 C.F.R. § 4.71a, DC 5257. 

The Board notes the objective evidence of medial joint line tenderness found on examination in August 2011.  However, there has been no x-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating or higher rating under DCs 5258 and 5259 would be applicable. 

The remaining DCs allowing for ratings for the knees are inapplicable.  DC 5256 does not apply as the records do not show any finding of ankylosis in the left knee.  DC 5262 for malunion of the tibia and fibula is not applicable as x-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum. 

The disabling effects of pain have also been considered.  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.  The Veteran's left knee pain is relieved by rest and medication and is not so significant to warrant a higher rating.  Range-of-motion testing has not shown additional loss on repetitive testing greater than that which is contemplated by the current rating, and the treatment records are absent findings of a more severe loss of range of motion on any flare-ups.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the evidence demonstrates that since August 26, 2009, when service connection became effective, the Veteran's left knee disability has warranted no more than a 10 percent rating.  Because the preponderance of the evidence is against the claim, the clam must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the evidence reflects that those manifestations are not present in this case.  There are no additional symptoms that are not addressed by the rating schedule.  The Board acknowledges the Veteran's statement regarding his inability to walk "as far" and his lay testimony that left knee stiffness causes him to wake up at night.  See August 2011 VA Examination Report; Hearing Transcript at 14.  However, the Board finds that the rating criteria contemplate the Veteran's disability level and symptomatology for his service-connected knee disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.


ORDER

The appeal with respect to the claim for entitlement to service connection for an aortic valve disorder is dismissed.

The appeal with respect to the claim for entitlement to service connection for hearing loss is dismissed.

Entitlement to service connection for a L5-S1 annular tear is granted.

Entitlement to an initial evaluation in excess of 10 percent for left knee patellar tendonitis is denied.


REMAND

Right Knee

The Veteran contends that he has a right knee disability that is the result of his active service.  In the alternative, he contends that this condition is secondary to his left knee disability and/or bilateral pes planus.

Service treatment records (STRs) contain no complaints of, treatment for, or diagnoses of a right knee disability.  A May 2009 separation examination contains a normal clinical evaluation of the knees.  However, the Veteran gave a history of bilateral patellofemoral syndrome since boot camp.  

November 2009 and August 2011 VA examiners found no right knee disability.

It appears that there are outstanding treatment records.  During the May 2009 hearing, the Veteran stated that Dr. C.E. concluded that the Veteran might have strained his right knee as a result of favoring his service-connected left knee.  See Hearing Transcript at 13.  The Board notes that these treatment records are not in the claims file.  They must be obtained on remand.

In addition, review of the record indicates that proper notice with respect to secondary service connection was not provided.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b) (2014).  This must be done.

Right Shoulder

The Veteran contends that he injured his right shoulder during service and that the pain has continued since that time.  See Hearing Transcript at 5-6. 

STRs show that the Veteran complained of right shoulder pain of two days' duration in January 2006.  He stated that he had injured his shoulder throwing a ball during a game of dodgeball.  X-rays were normal.  The assessment was right shoulder strain.

The May 2009 separation examination includes an abnormal upper extremity evaluation.  The clinician diagnosed "tendonitis right rotator cuff."

November 2009 and August 2011 VA examiners diagnosed right shoulder strain.  The August 2011 examiner opined that the disability was "less likely than not" incurred in or caused by the claimed in-service injury.  He incorrectly noted that the Veteran's right shoulder was normal upon separation.  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).  On remand another opinion is required to determine the etiology of any right shoulder disability.  See Barr, 21 Vet. App. at 311.

In addition, it appears that there are outstanding treatment records.  During the May 2014 hearing, the Veteran stated that he received treatment for his right shoulder from a private physician (not Dr. C.E.) after discharge from active service.  See Hearing Transcript at 16-17.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain. 

Pes Planus

An August 2004 enlistment examination includes an abnormal clinical evaluation of the feet.  The Veteran was diagnosed with pes planus, moderate, asymptomatic.  He denied a history of foot problems on the accompanying medical history report.

Service treatment records (STRs) contain no complaints of, treatment for, or diagnoses of a foot disability.  

A May 2009 separation examination includes a normal clinical evaluation of the feet; however, the Veteran was diagnosed with pes planus, severe, asymptomatic.  The Veteran denied a history of foot problems on the accompanying medical history report.

A November 2009 VA examiner diagnosed bilateral pes planus, but provided no etiology opinion.

An August 2011 VA examiner opined that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression during service.  He noted that the Veteran's baseline condition upon entrance to active duty was "moderate" and that there was no worsening of the pes planus during service.  However, the examiner did not account for the fact that the separation examination described the Veteran's pes planus as "severe."  Nor did he consider the Veteran's testimony with respect to this issue.  

The Veteran testified that he had "slight pain in [his] feet" and that medical providers had indicated that his foot condition had contributed to his knee and back pain.  See Hearing Transcript at 8.  Furthermore, an April 2013 treatment record from a private podiatrist contains diagnoses of bilateral pes planus, as well as "plantar fasciitis, posterior tibial tendonitis, left foot."  Accordingly, another examination and opinion is necessary on remand.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1. Send a new notice letter in accordance with the Veterans Claims Assistance Act of 2000.  The letter should specifically notify the Veteran of the information and evidence necessary to substantiate his claim of service connection for a right knee disability on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by any private health care providers for the claimed right shoulder disability since August 2009.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.  If the Veteran provides the necessary information and authorizations, obtain copies of any outstanding clinical records and associate them with the claims file.

3. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Dr. C.E. from August 2009.  A copy of any negative response(s) should be included in the claims file.  Records from any other care provider should also be sought.  All such available records should be associated with the claims folder.

4. After the requested development has been completed, schedule a VA examination to determine the nature and onset of any right shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.  The examiner is asked to determine whether it is at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right shoulder disability is related to the Veteran's military service.  

The examiner should address the January 2006 STRs, the May 2009 separation examination, and the Veteran's lay statements (to include his May 2014 testimony) regarding the incurrence of a right shoulder problem and continuity of symptomatology.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he had right shoulder pain during service and has had it since.

A full and complete explanation for all opinions expressed must be provided.  If the examiner determines that she/he cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, she/he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. After the development in #1 through #3 has been completed, schedule a VA examination to determine the nature and onset of the Veteran's pes planus disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  The examiner should determine whether it is clear (undebatable) that the Veteran's pes planus did not undergo a worsening during service. 

The examiner should address the August 2004 enlistment examination, the May 2009 separation examination, the April 2013 private treatment record and the Veteran's May 2014 testimony.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that his disability worsened during service.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6. Schedule a VA examination to determine the nature and onset of any right knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.  The examiner is asked to provide the following opinions:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right knee disability is related to the Veteran's military service?  In answering this question, the examiner should address the Veteran's lay statements (to include his May 2014 testimony) regarding the incurrence of a right knee problem and continuity of symptomatology.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements that he had right knee pain during service and has had it since.

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed right knee disability has been caused or aggravated (permanently worsened beyond normal progression) by a service-connected disability, to include left knee patellar tendonitis?

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)


7. After the requested development has been completed, readjudicate the claims remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


